DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s reply dated 12/30/2021. 

Status of Claims
Applicant’s amendment amended claims 1-3, 11-13, and 20 and cancelled claims 7-8 and 17-18. Claims 1-6, 9-16, and 19-20 are currently pending and have been rejected as follows.

Response to Amendment
	The objection(s) to claims 3 and 13 are withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 112(b) rejections of claims 18 and 20 in the previous office action are withdrawn in view of the amendment. 
	The 35 U.S.C. 103 rejection(s) in the previous office action are withdrawn in view of the amendments to the claims. However, claims 1-6, 9-16, and 19-20 are newly rejected under 103 as necessitated by amendment and Applicant’s arguments are moot in view of the new grounds of rejection herein. 
	The 35 U.S.C. 101 rejection of claims 1-6, 9-16, and 19-20 is withdrawn in view of the amendments to the claims, finding that claims 1 and 11 recite additional elements that when considered as a whole integrate the recited abstract idea into a practical application, specifically the claims are found to include a combination and arrangement of additional elements integrating training of a machine learning model with communications with a mobile device of a picker [in the warehouse] in order to  collect new information to retrain and improve accuracy of the ML model used in predicting the availability of an item, (e.g. Spec: 25, 36: “One way to improve the ability of the machine- learned item availability model 216 to accurately predict item availability is to increase the information about the item in the training datasets 220, and add new information. With larger and/or more recent datasets on the item, the modeling engine 218 can build more statistically meaningful connections between the machine-learning factors described with reference to FIG. 2 and the predicted item availability.”, 37: “Process 500 thus improves the machine-learned item availability model 216 by increasing the datasets for particular items in the training datasets 220 with low confidence scores. “, 41) i.e.: 
training a machine-learned model on a set of training data… wherein the training comprises: 
inputting factors for an item-warehouse pair into the machine-learned model, wherein the machine-learned model generates a confidence score indicative of whether the item has training data that may generate a link between the item's availability and information from the delivery order;
in response to the confidence score being below a threshold, sending instructions to a first mobile device of a first picker, the instructions indicating to collect new information about the item; 
2receiving, from the first mobile device, new information about the item; 
updating the training data to include the new information; and 
training the machine-learned model on the updated training data; 
predicting, using the machine-learned model, the probability that one of the plurality of items in the delivery order is available at the warehouse; 
generating an instruction to a picker based on the probability; and 
transmitting the instruction to a mobile device of the picker. 
which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to provide an improvement to machine learning model accuracy in predicting the probability of item availability in a warehouse (MPEP 2106.05(a)) and/or at least uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Field-Darragh et al. US20160042315A1 (hereinafter “Field”) in view of
Agarwal et al. US 10242336 B1 (hereinafter “Agarwal”), in further view of
Xiong et al. US10438164B1 (hereinafter “Xiong”). 
Claims 1 and 11,
Field teaches: A method for predicting inventory availability, the method comprising: / A non-transitory computer-readable storage medium storing instructions for predicting inventory availability, the instructions when executed causing a processor to: ([0152]; [0024]; [0046]: For example, in some embodiments, one or more of the operations, functions, processes, or methods described herein may be implemented by a suitable processing element (such as a processor, microprocessor, CPU, controller, etc.) that is programmed with a set of executable instructions (e.g., software instructions), where the instructions may be stored in a suitable data storage element)
receiving a delivery order comprising a plurality of items and a delivery location; ([0184] For example, suppose that order processing device 428 and/or fulfillment server 124 receives an order for an order item for a customer from an on-line store (or on-line store application executing on a mobile device, kiosk, etc.). The operator of the on-line store may then determine if the item is available from a warehouse for fulfillment. The operator of the on-line store may also determine if the item is available from one or more retail store locations, and if so, which of those retail stores is most desirable for purposes of fulfilling the order (such as being located relatively near to the customer, having the item with a relatively high fulfillment confidence score, etc.). The online store may then offer the customer the option of having the item shipped to them by mail or package delivery, delivered by courier service, or picked up at one or more retail store locations. The fulfillment server (or another element of the architecture of FIG. 1 or FIG. 4) may assist the customer to decide which option to use for receiving the item. This may involve consideration of one or more of shipping times, total cost, the availability of a variety of the items (in different styles, colors, sizes) at a retail store, the urgency with which the item is desired by the customer, etc. If the customer should decide that they prefer to pick up the item at a retail store, then the customer may be 126 and/or Fulfillment Server 124 of FIG. 1 (or another similar element) may send a message or order confirmation to the selected retail store. This will alert that store that a customer is planning to visit in person to select an item.;[0132]: The client application(s) may include a capability to provide requests and/or receive data relating to identifying, finding, and fulfilling orders. ; [0029] In another embodiment, the invention is directed to a method of fulfilling a request for an item, where the method includes: [0056]: The fulfillment server may receive order information and in return access inventory data and date related to one or more of the location, condition, and movement of an item to assist in determining the appropriate manner in which to fulfill the order.; [0061]: It represents a measure of the availability of a requested item or items for fulfillment within whatever parameters or restrictions are applicable to the order (such as the fulfillment method, pick-up location, time of delivery, condition of the item, etc.).; [0218]: if it is a multi-unit order with other units at the store; [0259]: At block 904, each item having a tag that is in the retail store's inventory is monitored for availability to fulfill a sales request for a customer. Note that a sales request may be generated from an online store, in-store kiosk, point of sale terminal, store employee, mobile commerce application, etc. ; [0056] The term “fulfillment server” as used herein generally refers to a data processing element that processes order information to generate fulfillment instructions and related information.; [0075] In one embodiment, orders comprising multiple order items may be decomposed into individual order items for sorting and queue assignment at one or more retail stores and/or warehouses having order items with associated, fulfillment confidence score(s) that indicate a satisfactory likelihood that the order item is available and in satisfactory condition.)
identifying a warehouse for picking the plurality of items based on the plurality of items and the delivery location; ([0184] For example, suppose that order processing device 428 and/or fulfillment server 124 receives an order for an order item for a customer from an on-line store (or on-line store application executing on a mobile device, kiosk, etc.). The operator of the on-line store may then determine if the item is available from a warehouse for fulfillment. The operator of the on-line store may also determine if which of those retail stores is most desirable for purposes of fulfilling the order (such as being located relatively near to the customer, having the item with a relatively high fulfillment confidence score, etc.). The online store may then offer the customer the option of having the item shipped to them by mail or package delivery, delivered by courier service, or picked up at one or more retail store locations. [0075] In one embodiment, selection of one or more retail stores to fulfill at least a portion of an order is based in whole or in part on one or more of several considerations or factors, including but not limited to, least cost, least time to deliver the order to the consumer, and a fulfillment confidence score corresponding to an order item (or corresponding to multiple of the same or similar items that are located at the same store or warehouse). In one embodiment, individual order items in a retail store may be sorted and assigned to a picking/pick queue based on a location within the store and a fulfillment confidence score, or the like. In one embodiment, orders comprising multiple order items may be decomposed into individual order items for sorting and queue assignment at one or more retail stores and/or warehouses having order items with associated, fulfillment confidence score(s) that indicate a satisfactory likelihood that the order item is available and in satisfactory condition.)
…the set of training data of factors describing items included in previous delivery orders, whether each item in each previous delivery order was picked, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items; ( [0061] The fulfillment confidence score may be based on one or more of inventory confidence information, availability confidence information, item lifecycle event history, and location confidence information. The fulfillment confidence score may be generated by a decision process that takes into consideration information about the requested item, its location, lifecycle event or movement history, the customer's order history, the location of the various options for fulfilling the order, etc. The fulfillment confidence score may be generated for one or more scenarios (such as different pick-up locations, different expected conditions of the item, etc.) in order to provide a customer or store employee with options regarding the fulfillment process.; [0062] In generating a fulfillment confidence score, various data or information may be (10) the number of times and locations from which a sale request was fulfilled successfully for the order item with the tag; and (11) the number of times and locations from which a sale request was unsuccessfully fulfilled for the order item with the tag. Note that with regards to the factors listed in (6) through (11), data involving other instances of the same (or even a similar) item may also be considered in generating a fulfillment confidence score. For example, by considering multiple instances of an item (or even items that are sufficiently similar to an item), and the customer or store response to those items, it may be possible to determine that any item having a specific SKU is likely to be associated with a lower level of customer acceptance, and hence may be less desirable for use in fulfilling an order than would be suggested by the data relevant to only a specific instance of that item.;[0204]; [0205] Note that in one embodiment, the fulfillment confidence score of an item may include consideration of one or more of its present location, its most recent location(s), specific item lifecycle events (sale, removal from sales floor, return after being sold, etc.). In one embodiment, the fulfillment confidence score of an item may not include consideration of its current location and instead be based on prior locations and events. ; [0206] The value of a parameter of a fulfillment confidence score (or of the total score itself) may be altered (i.e., incremented or decremented) based on the occurrence or non-occurrence of an event or other factor. Such an event or factor may involve the condition of the item, its present or previous location, its movement profile, its expected desirability as evidenced by other data, the occurrence or non-occurrence of a sale, the occurrence or non-occurrence of an article being tried on, etc. The two Tables below show how a particular event (“Event”) or item location (“Location”) might alter a confidence score (“Output”). Note that the Tables are presented as examples and that other Events and the associated impacts on a fulfillment confidence score may be implemented in an embodiment of the invention.; P. 22, table 3: “Increase the preference for fulfilling from locations that have higher rates of successful fulfillments;  Decrease the preference for fulfilling from locations that have lower rates of successful fulfillments “; [0152] Data stores 254 may include a database, text, spreadsheet, folder, file, document, or the like, one or more of which may be configured and used to maintain 
predicting, using the …model, the probability that one of the plurality of items in the delivery order is available at the warehouse; ([0211] If there are multiple locations within the store, repeat the above steps to calculate the confidence for each location and then create an amalgamated confidence score that represents the combined confidences of all the locations within the store. Item confidence score->location confidence score->store confidence score; P. 21 and table 3: In addition, below is a Table that summarizes some of the rules or heuristics that may be applied to information regarding the location and/or movement of an item or items. These represent examples of what information or conclusion may be drawn by having access to the type of data that is provided by an embodiment of the invention. Such rules or heuristics may provide valuable insight into marketing, promotional, inventory, or other functions of a business. They may also be used as part of a process that involves adjusting a confidence score or other measure of the desirability of a particular item. ; [0075] In one embodiment, selection of one or more retail stores to fulfill at least a portion of an order is based in whole or in part on one or more of several considerations or factors, including but not limited to, least cost, least time to deliver the order to the consumer, and a fulfillment confidence score corresponding to an order item (or corresponding to multiple of the same or similar items that are located at the same store or warehouse). In one embodiment, individual order items in a retail store may be sorted and assigned to a picking/pick queue based on a location within the store and a fulfillment confidence score, or the like. In one embodiment, orders comprising multiple order items may be decomposed into individual order items for sorting and queue assignment at one or more retail stores and/or warehouses having order items with associated, fulfillment confidence score(s) that indicate a satisfactory likelihood that the order item is available and in satisfactory condition. ; [0187] In a situation in which a picker or customer has more than one item to fulfillment confidence scores for an item or items, etc.; [0061] The term “fulfillment confidence score” as used herein refers to a value that indicates a likelihood that an order item is in suitable condition and is available to be provided to a customer. [0063] In one embodiment, an item having the highest confidence score at a location may be chosen to fulfill a sales request for a customer… Each of these weights, either singly or in combination, may be dynamically adjustable, manually adjustable, heuristically determined, determined by a rule base or other decision process, predetermined, or the like.; [0110] (e) Generation of a fulfillment confidence score may indicate to a business the likelihood of a desired item being found for fulfillment at a particular store or warehouse,; [0256] Note that after a store employee (such as a picker) has located a particular item, they may affix a pick ticket or identifying document to the item. This may serve to assist other employees to collect the item or provide information about the item to an inventory management process. For example, a pick ticket may include a model number, a size, an order being fulfilled, shipping instructions, etc.;)
generating an instruction to a picker based on the probability; ([0187] In a situation in which a picker or customer has more than one item to collect, the inventive system may provide a suggested picking or collection order based on consideration of one or more of the size of an item, the weight of an item, the fragileness of an item, the location of an item, the location of an item relative to another item or to an exit, the number of instances of an item within a store or department, the individual or aggregate fulfillment confidence scores for an item or items, etc. ; [0185] In some cases, order processing device 428 (or another suitable element) may generate one or more fulfillment hints for the item. As described herein, such “hints” may include one or more of text instructions, maps, images, overlays, audio instructions, etc., to more efficiently enable a store employee or the customer to locate the item.; [0186] One or more of the hints may then be provided to a store employee and/or the customer by display on a kiosk or point ) 
transmitting the instruction to a mobile device of the picker.  ([0185] Order processing device 428 (or another suitable element that is located within the store or is accessible over a network) may then access data that indicates the last known location of the item within the store. In some cases, a store employee may be requested to conduct a more current scan to confirm the item's location. In some cases, order processing device 428 (or another suitable element) may generate one or more fulfillment hints for the item. As described herein, such “hints” may include one or more of text instructions, maps, images, overlays, audio instructions, etc., to more efficiently enable a store employee or the customer to locate the item.; [0186] One or more of the hints may then be provided to a store employee and/or the customer by display on a kiosk or point of sale terminal, transmission to a hand held device (such as a PDA, tablet computer, or mobile phone), or another suitable method. The hint or hints may then be used by the customer or by a “picker” (e.g., as depicted by element 426) to locate the item.; [0188] The store employee, warehouse employee, or customer may be further assisted in selecting or picking a set of items by a user interface provided on a hand held or other device that provides the user with a set of displays for efficient location and retrieval of items.)
Although Field describes a data set comprising item and warehouse/location information “pairs1” used to calculate a confidence score/ predict likelihood of item availability as described above (e.g. Field: [0062] In generating a fulfillment confidence score, various data or information may be determined for an order item with an associated tag, including, but not limited to: (10) the number of times and locations from which a sale request was fulfilled successfully for the order item with the tag)), Field fails to teach training a machine learned model
training a machine-learned model on a set of training data… wherein the training comprises: 
inputting factors for an item-warehouse pair into the machine-learned model, (bold emphasis added)
wherein the machine-learned model generates a confidence score indicative of whether the item has training data that may generate a link between the item's availability and information from the delivery order; 
in response to the confidence score being below a threshold, sending instructions to a first mobile device of a first picker, the instructions indicating to collect new information about the item; 2
receiving, from the first mobile device, new information about the item; 
updating the training data to include the new information; and 
training the machine-learned model on the updated training data; 
Predicting, using the machine-learned model, the probability that one of the plurality of items in the delivery order is available at the warehouse; (bold emphasis added)
Agarwal however, in analogous art of inventory management and fulfillment prediction, teaches:
training a machine-learned model on a set of training data… wherein the training comprises: (Agarwal: c.11:24-40: As described herein, user information including location information or item information including shipping information may be utilized by the machine learning algorithms to select the appropriate subset of merchants to query for fulfillment availability. In an embodiment, the machine learning algorithm may be a supervised machine learning algorithm that is provided with an initial data set of user orders and merchant information. As users and merchants provide more responses and feedback the supervised machine learning algorithm will learn and update inventory levels for items. Other machine learning algorithms may be utilized such as using linear regression or random forest techniques.)
inputting factors for an item-warehouse pair into the machine-learned model, (Agarwal: c.2:44-62: Additionally, the service provider may determine an inventory level of merchants for the item included in the request or search based on a machine learning algorithm utilizing the information about the merchants. For example, the machine learning algorithm may determine which merchants should be queried for item fulfillment based at least in part on an indication of a seller's probability of successfully fulfilling the order. The probability of success may be based at least in part on previously fulfilled orders for similar items by the merchant (e.g., within a certain time frame).; c.11:24-40: In an embodiment, the machine learning algorithm may be a supervised machine learning algorithm that is provided with an initial data set of user orders and merchant information. As users and merchants provide more responses and feedback the supervised machine learning algorithm will learn and update inventory levels for items. Other machine learning algorithms may be utilized such as using linear regression or random forest techniques.; c.11:61-66: “may analyze merchant responses to queries for order fulfillment or merchant information to learn the thresholds associated with each item”; c.8:17-38: The machine learning module 306 may use merchant responses to queries provided by the inventory and delivery management module 232 to predict the inventory level of an item ordered at a specific time and day with in a calendar year from a geographic region. The merchant responses, successful fulfilled orders, and merchant ratings can also be utilized to determine an inventory level for an item included in a received order.; c.9:5-8: Thresholds may also be dynamically updated by the machine learning module 306 using merchant information and merchant responses to previous orders for items either fulfill or unfulfilled. ; c.13:65-c.14:5:  In an embodiment, the one or more service provider computers 210 may determine a probability of a likelihood that a merchant of the subset will fulfill the request within the time frame and below a price where the probability may be based on the machine learning algorithm utilizing the merchant responses. ; c.12:34-40: “The response to the query/request provided by the merchant may include information such as the expected price and available quantity (if they can only provide half or a portion of the quantity requested in the order)”)
updating the training data to include the new information; training the machine-learned model on the updated training data;  (Agarwal: c.11:24-40: In an embodiment, the machine learning algorithm may be a supervised machine learning algorithm that is provided with an initial data set of user orders and merchant information. As users and merchants provide more responses and feedback the supervised machine learning algorithm will learn and update inventory levels for items. Other machine learning algorithms may be utilized such as using linear regression or random forest techniques.;c.8:17-38: The machine learning module 306 may use merchant responses to queries provided by the inventory and delivery management module 232 to predict the inventory level of an item ordered at a specific time and day with in a calendar year from a geographic region. The merchant responses, successful fulfilled orders, and merchant ratings can also be utilized to determine an inventory level for an item included in a received order.; c.9:5-8: Thresholds may also be dynamically updated by the machine learning module 306 using merchant information and merchant responses to previous orders for items either fulfill or unfulfilled.)
Predicting, using the machine-learned model, the probability that one of the plurality of items in the delivery order is available at the warehouse; (bold emphasis added) (Agarwal: c.2:44-62: Additionally, the service provider may determine an inventory level of merchants for the item included in the request or search based on a machine learning algorithm utilizing the information about the merchants. For example, the machine learning algorithm may determine which merchants should be queried for item fulfillment based at least in part on an indication of a seller's probability of successfully fulfilling the order. The probability of success may be based at least in part on previously fulfilled orders for similar items by the merchant (e.g., within a certain time frame). Based at least in part on the customer's location, the inventory level determination, and/or the probability of success, the service provider may query a subset of merchants that are local to the customer.; c.8:49-c.9:23: “. The probability may represent the likelihood that local merchants will have the inventory to fulfill the order”; c.8:17-38: The machine learning module 306 may use merchant responses to queries provided by the inventory and delivery management module 232 to predict the inventory level of an item ordered at a specific time and day with in a calendar year from a geographic region. ; c.13:65-c.14:5:  In an embodiment, the one or more service provider computers 210 may determine a probability of a likelihood that a merchant of the subset will fulfill the request within the time frame and below a price where the probability may be based on the machine learning algorithm utilizing the merchant responses. ; c.11:24-40: As described herein, user information including location information or item information including shipping information may be utilized by the machine learning algorithms to select the appropriate subset of merchants to query for fulfillment availability. In an embodiment, the machine learning algorithm may be a supervised machine learning algorithm that is provided with an initial data set of user orders and merchant information. As users and merchants provide more responses and feedback the supervised machine learning algorithm will learn and update inventory levels for items. Other machine learning algorithms may be utilized such as using linear regression or random forest techniques.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Field’s system and methods as described above for calculating a confidence score of the likelihood/probability of item availability for order fulfillment at various locations, to include  predicting the probability of item availability using a machine-learned model continuously trained on updated item fulfillment and merchant data in view of Agarwal in order to provide more efficient delivery/fulfillment of orders by utilizing machine learning in predicting the probability of item availability based on continuous feedback and learning that enables better, dynamic predictions and estimates of item availability and fulfillment and improved selection of appropriate locations for item fulfillment/picking (Agarwal: c.10: 31-49; c.11:40-c.12:3; c.11:24-40 )(see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Field and Agarwal, as described in detail above, in the same field of inventory and order management and prediction and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Field ([0061]-[0063]; [0104]; [0107]; P.21-22 table 3) describing utilizing confidence scoring and weights and determining weights/parameters using rules, heuristics, and past fulfilment data to predict likelihood/confidence of item availability and utilizing item movements and events to construct rules, algorithms, etc. [0274] and Agarwal (c.2:44-63; c.8:59-c.9:5) describing utilizing the machine learning models to make predictions regarding probability 

Fields/Agarwal fails to clearly teach generating a confidence score indicative of sufficiency of training data, e.g. accuracy or error in the machine learning model/prediction itself (e.g. Applicant’s Spec: para. 25, 41), and based on the confidence score being below a threshold generating instructions to the picker to collect new training data to train the model, i.e.: 
wherein the machine-learned model generates a confidence score indicative of whether the item has training data that may generate a link between the item's availability and information from the delivery order; 
in response to the confidence score being below a threshold, sending instructions to a first mobile device of a first picker, the instructions indicating to collect new information about the item; 2
receiving, from the first mobile device, new information about the item; 
Xiong however, in analogous art of inventory management and predictions, teaches: 
wherein the machine-learned model generates a confidence score indicative of whether the item has training data that may generate a link between the item's availability and information from the delivery order; (Xiong: c.8:18-41: The inventory management system 122 may use one or more automated systems to generate the output data 126. For example, an artificial neural network, one or more classifiers, or other automated machine learning techniques may be used to process the sensor data from the one or more sensors 120 to generate output data 126. The automated systems may operate using probabilistic or non-probabilistic techniques. For example, the automated systems may use a Bayesian network. In another example, the automated systems may use support vector machines to generate the output data 126 or the tentative results. The automated systems may generate confidence level data that provides information indicative of the accuracy or confidence that the output data 126 or the tentative data corresponds to the physical world. The confidence level data may be generated using a variety of techniques, based at least in part on the type of automated system in use. For example, a probabilistic system using a Bayesian network may use a probability assigned to the output as the confidence level. Continuing the example, the is 95%. This probability may be used as the confidence level for that item as depicted in the image data.; c.34:50-56: In some implementations, the determination of the tentative results 348 may use one or more machine learning systems.)
in response to the confidence score being below a threshold, sending instructions to a first mobile device of a first picker, the instructions indicating to collect new information about the item; 2 (Xiong: c.9:5-15: In some situations, the automated techniques may be unable to generate output data 126 with a confidence level above a threshold result. … In other situations, it may be desirable to provide human confirmation of the event 124 or of the accuracy of the output data 126.; c.21:61-c.22:3: In situations where the event determination module 336 determines that the confidence level 344 associated with the tentative result 348 is below a threshold result 346, the event merging module 140 and the inquiry module 338 may be utilized. For instance, the event merging module 140 may merge multiple event records when appropriate, as discussed above, and the inquiry module may seek input from a human user to determine a net result of the merged event.; c.27:30-34:  Where the low confidence level 344 is below the threshold result 346, the event determination module 336 may utilize the inquiry module 338. ; c.34:62-c.35:2: generation of the inquiry data 350 may be responsive to the determination that the confidence levels 344 of the tentative result(s) 348 are below a threshold result 346. For example, determination that the confidence levels 344 are below a threshold result 346 such as 97% may result in the generation of the inquiry data 350 and subsequent process described below.; c.22:10-15: The inquiry module 338 may be configured to provide inquiry data 350 to one or more devices associated with one or more human associates. An associate user interface is presented on the respective devices of associates. The associate may generate response data 354 by selecting a particular tentative result 348, entering new information, indicating that they are unable to answer the inquiry, and so forth.; Fig. 7, 10)
receiving, from the first mobile device, new information about the item; (c.22:10-15: The inquiry module 338 may be configured to provide inquiry data 350 to one or more devices associated with one or more human associates. An associate user interface is . The associate may generate response data 354 by selecting a particular tentative result 348, entering new information, indicating that they are unable to answer the inquiry, and so forth.; c.21:61-c.22:3: In situations where the event determination module 336 determines that the confidence level 344 associated with the tentative result 348 is below a threshold result 346, the event merging module 140 and the inquiry module 338 may be utilized. For instance, the event merging module 140 may merge multiple event records when appropriate, as discussed above, and the inquiry module may seek input from a human user to determine a net result of the merged event.; c.28:10-20: Inquiry data 350 is received by the device 706 and presents the associate user interface 708. The associate 702 provides input using the associate user interface 708 and the device 706 returns response data 354 to the inventory management module 316)
updating the training data to include the new information; and training the machine-learned model on the updated training data; (c.23:10-25: By using the inquiry module 338, the event determination module 336 may be able to provide high reliability output data 126 that accurately represents the event 124. The output data 126 generated by the inquiry module 338 from the response data 354 may also be used to further train the automated systems used by the inventory management module 316. For example, the sensor data 324 and the output data 126, based on response data 354, may be provided to one or more of the modules of the inventory management system 316 for training in process improvement. Continuing the example, this information may be provided to an artificial neural network, Bayesian network, and so forth, to further train these systems such that the confidence level 344 and the tentative results 348 produced in the future for the same or similar input is improved.; c.35:49-58: In some implementations, the output data 126 may be provided to the machine learning system used by block 1204 to determine the tentative results 348. For example, the artificial neural network may be trained using the output data 126 and the associated sensor data 324 associated with the event 124.;  c.22:56-62: The inquiry module 338 is configured to generate the output data 126 based at least in part on the response data 354.)
(Xiong: c.23:10-25: “Continuing the example, this information may be provided to an artificial neural network, Bayesian network, and so forth, to further train these systems such that the confidence level 344 and the tentative results 348 produced in the future for the same or similar input is improved.”; c.12:10-19: “By utilizing one or more human associates to process inquiry data and generate response data that may then be used to produce output data 126, overall accuracy of the system may be enhanced. The enhanced accuracy may improve the user experience of the one or more users 116 of the facility 102.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Field/Agarwal and Xiong, as described in detail above, in the same field of inventory and order management and prediction and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Field (at least: [0080]; [0218]; [0267]; [0271]: However, if the determination at decision block 1214 is negative, then control steps to block 1216, where the location of the item and its availability (or unavailability) in the retail store's inventory may be updated.) describing capturing information regarding successful and unsuccessful item fulfillment/availability from pickers and providing direction to pickers based on confidence score comparisons to a threshold, Agarwal (c.11:24-40;c.8:17-38) describing training the machine learning model based on received response data,  and Xiong (c.2:31-45; c.21:48-61) describing the use of the machine learning for predictions regarding inventory, including data regarding pick events, in an inventory management system, the results of the combination were predictable (MPEP 2143 A).

Claims 2 and 12,
Field/Agarwal/Xiong teach all the limitations of parent claims 1 and 11 as described above. 
Field fails to teach however Agarwal further teaches: 
updating the training data at a periodic interval; retraining, using machine-learning, the machine-learned model based on updated training data.  (Agarwal: c.11:24-40: As described herein, user information including location information or item information including shipping information may be utilized by the machine learning algorithms to select the appropriate subset of merchants to query for fulfillment availability. In an embodiment, the machine learning algorithm may be a supervised machine learning algorithm that is provided with an initial data set of user orders and merchant information. As users and merchants provide more responses and feedback the supervised machine learning algorithm will learn and update inventory levels for items. Other machine learning algorithms may be utilized such as using linear regression or random forest techniques.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Field’s system and methods as described above for calculating a confidence score of the likelihood/probability of item availability for order fulfillment, to include updating training data and re-training the machine learning model based on the updated data in view of Agarwal in order to provide more efficient delivery/fulfillment of orders by utilizing machine learning based on previous delivery/fulfillment data (Agarwal: c.10: 31-49)(see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Field and Agarwal, as described in detail above, in the same field of inventory and order management and prediction and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Field ([0061]-[0063]; [0104]; [0107]; P.21-22 table 3) describing utilizing confidence scoring and weights and determining weights/parameters using rules, heuristics, and past fulfilment data to predict likelihood/confidence of item availability and utilizing item movements and events to construct rules, algorithms, etc. [0274] and Agarwal (c.2:44-63; c.8:59-

Claims 3 and 13,
Field/Agarwal/Xiong teach all the limitations of parent claims 1 and 11 as described above. 
Field fails to clearly teach however Agarwal further teaches: wherein the training data further comprises data identifying, for each previously-picked delivery order, a time associated with the previously- picked delivery order, and wherein the time comprises at least one of: a time of day the delivery order is picked, a day of a week the delivery order is picked, a time interval since the item was picked in a previously-picked delivery order, and a time interval since the item was not found in a previous delivery order. (c.11:40-50: For example, as the machine learning algorithm processes more feedback from merchants and users, items may have varying inventory levels for different times of the day and different days of the week; c.8:9-c.9:24: In embodiments, the inventory and delivery management module 232 compares the probability to a threshold for the item to determine if the option of delivering the item within a certain time frame should be offered to the user. The probability may represent the likelihood that local merchants will have the inventory to fulfill the order and will be willing to fulfill the order within a time frame for a certain price. Thresholds of availability for each item offered by the retailer or electronic marketplace associated with the inventory and delivery management feature described herein may be maintained in the data stores 312. Thresholds may also be dynamically updated by the machine learning module 306 using merchant information and merchant responses to previous orders for items either fulfill or unfulfilled. )

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Field’s system and methods as described above for calculating a confidence score of the likelihood/probability of item availability for order fulfillment, to include the plurality of data sets comprising time data for previous delivery order(s) in view of Agarwal in order to provide more efficient delivery/fulfillment of orders by utilizing machine learning based on previous delivery/fulfillment data (Agarwal: c.10: 31-49)(see MPEP 2143 G).


Claims 4 and 14,
Fields/Agarwal/Xiong teach all the limitations of parent claims 1 and 11 as described above. 
Fields further teaches: wherein the plurality of characteristics associated with an item comprises at least one of: a department associated with the item, an aisle of the warehouse associated with the item, an item popularity score, a product type associated with the item, a time interval since the item was found, and a time interval since the item was not found.  ([0262] At block 1008, in one embodiment, location confidence information is determined for the item. At decision block 1010, a determination is made if one or more of the confidence values may be less than a determined threshold for the type of item.  ; [0051]: The term “order item,” as used herein, is used to describe a portion of an order. Generally, an individual order may include multiple items or services, such as a shirt and a tie. Each good or service that comprises an order is to be considered an order item. In at least one of the exemplary embodiments, orders may be implemented using well-known data structures that include information about the good or service, including, item name, a unique identifier (such as a SKU or inventory number), description, size, color, price, location, type, status, or the like. An order item may include or be associated with information sufficient to identify the good or service. An order item may include information such as item quality, shipping status, “pick” status (an indication of it being selected or in the process of being selected for order fulfillment), priority, the associated order, or the like. The actual physical good or service represented by the order item data structure, and the order 

Claims 5 and 15,
Field/Agarwal/Xiong teach all the limitations of parent claims 1 and 11 as described above. 
Field further teaches: wherein generating the instruction to the picker based on the probability comprises:
receiving an indication from the picker that the picker cannot find the item; ([0080] In one embodiment, a picker may reject an item for a variety of reasons, including, unavailability (e.g., cannot find the item), condition (e.g., item found but not in suitable condition), or the like. In one embodiment, order items that are rejected (or orders that include one or more rejected items) may be released from being fulfilled by the retail store and instead become the fulfillment responsibility of a separate order management 
determining that the probability for an item of the plurality of items in the delivery order is above a threshold that indicates that the item is available at the warehouse; (Field: [0080] In one embodiment, a picker may reject an item for a variety of reasons, including, unavailability (e.g., cannot find the item), condition (e.g., item found but not in suitable condition), or the like. In one embodiment, order items that are rejected (or orders that include one or more rejected items) may be released from being fulfilled by the retail store and instead become the fulfillment responsibility of a separate order management platform. In one embodiment, if a picker rejects an item, then the fulfillment system may check to determine if there is another place in the store in which an instance of the item is located. If another instance exists and its fulfillment confidence score exceeds a certain threshold, then the system may direct the picker to the other location to pick the item. This may be valuable in fulfilling multi-unit orders because it provides an opportunity to maintain the order, and keep it consolidated (instead of rejecting an item and having the order split into multiple shipments from multiple locations). In one embodiment, if one or more order items associated with a multi-item order may be picked but other order items associated with the same multi-item order are rejected, then the multi-item order may be split into two or more orders.; ; [0267])
instructing the picker to continue looking for the item. (Field: [0218]: If it is a single unit order, it should direct the user to the next most confident location if that location exceeds x threshold ;[0080] In one embodiment, a picker may reject an item for a variety of reasons, including, unavailability (e.g., cannot find the item), condition (e.g., item found but not in suitable condition), or the like. In one embodiment, order items that are rejected (or orders that include one or more rejected items) may be released from being fulfilled by the retail store and instead become the fulfillment responsibility of a separate order management platform. In one embodiment, if a picker rejects an item, then the fulfillment system may check to determine if there is another place in the store in which an instance of the item is located. If another instance exists and its fulfillment confidence score exceeds a certain threshold, then the system may direct the picker to the other location to pick the item. This may be valuable in fulfilling multi-unit orders because it provides an opportunity to maintain the order, and keep it consolidated (instead of rejecting an item and having the order split into multiple shipments from multiple locations). In one embodiment, if one or more order items associated with a multi-item order may be picked but other order items associated with the same multi-item order are rejected, then the multi-item order may be split into two or more orders.; ; [0267])

Claims 6 and 16,
Field/Agarwal/Xiong teach all the limitations of parent claims 5 and 15 as described above.
Field further teaches: further comprising: providing a location within the warehouse that the item is most likely available.  ([0080]: If another instance exists and its fulfillment confidence score exceeds a certain threshold, then the system may direct the picker to the other location to pick the item.; [0218]: If it is a single unit order, it should direct the user to the next most confident location if that location exceeds x threshold;)

Claims 10 and 20,
Fields/Agarwal/Xiong teaches all the limitations of parent claims 1 and 11 as described above. 
Fields further teaches: wherein the warehouse is one of a plurality of potential warehouses, and the warehouse is selected from the plurality of potential warehouses based on the probability that one of the plurality of items in the delivery order is available at the warehouse.  ([0212] The calculated store confidence score may be incorporated into existing routing logic and be used to inform the best store to route the order to for fulfillment; [0075] In one embodiment, selection of one or more retail stores to fulfill at least a portion of an order is based in whole or in part on one or more of several considerations or factors, including but not limited to, least cost, least time to deliver the order to the consumer, and a fulfillment confidence score corresponding to an order item (or corresponding to multiple of the same or similar items that are located at the same store or warehouse). In one embodiment, individual order items in a retail store may be sorted and assigned to a picking/pick queue based on a location within the store and a fulfillment confidence score, or the like. In one embodiment, orders comprising multiple order items may be decomposed into individual order items for sorting and queue assignment at one or more retail stores and/or warehouses having order items with associated, fulfillment confidence score(s) that indicate a satisfactory likelihood that the order item is available and in satisfactory condition.; [0211] If there are multiple locations within the store, repeat the above steps to calculate the confidence for each location and then create an amalgamated confidence score that represents the combined confidences of all the locations within the store.
Item confidence score->location confidence score->store confidence score)

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Field/Agarwal/Xiong, as applied to parent claims described above, in further view of
Mccorry et al. US 20170178221 A1 (hereinafter “Mccorry”)
Claims 9 and 19,
Field/Agarwal teach all the limitations of parent claims 1 and 11 as described above. 
Field/Agarwal/Xiong fail to clearly teach: further comprising: generating a warning to a user associated with the delivery order if the probability is below a threshold value.
Mccorry however, in analogous art of inventory availability prediction, teaches: further comprising: generating a warning to a user associated with the delivery order if the probability is below a threshold value. ( [0025] In segment 350, a subscriber user or system submits a request for item availability information using the application programming interface. Upon receiving the request from the subscriber in segment 352, the inventory prediction engine 320 queries the inventory assessment engine and plurality of data sources in segment 354. As discussed above, the data sources may include the current transactions database, historical transactions database, social media streams, and other data sources. The inventory assessment engine 310 returns the relevant inventory data to the correlation and prediction module of the inventory prediction engine in segment 356. Based on the returned inventory data, a predicted item availability is computed in segment 358 and stored in the predicted availability indication database in segment 360. According to one example of the present disclosure, an optimum purchase timing related to the target item is also computed based on the predicted availability in segment 362. For example, if 5 items are predicted to be available in the next week with a historical consumption value of 3 items per week, the present system may compute an optimum purchase time of one week or less. The optimum purchasing may then be returned and displayed on the subscriber system or application in segment 364. Moreover, in segments 366 and 368, a subscriber that opts for predicated availability notification may receive an alert (e.g., SMS, email) via the inventory notification system 330 upon a predicted availability reaching a predetermined threshold (e.g., less than 10 tickets predicted to be available in the next week).)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Field/Agarwal/Xiong’s system and methods as described above including communicating instructions to pickers based on predicted likelihood of available items, to include generating a warning to a user associated with the delivery order if the probability is below a threshold value in view of Mccorry in order to provide increased clarity in availability of inventory (Mccorry: [0037] Implementations of the present disclosure provide a method and system for inventory availability prediction. Moreover, many advantages are afforded by the implementations of the present examples. For instance, the present disclosure complements “look and book” activities, and helps the businesses reach a higher rate of booking after the consumer has looked through the options made available. For the consumer, there is a greater confidence in obtaining the required product by making sure that the transaction is completed before the inventory is exhausted, while also assisting the consumer in planning activities. For the business, there is increased clarity around inventory availability/consumption, provision of better information to consumers and improved insights concerning future inventory movements.” (see MPEP 2143 G).

	
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10387795 B1 describing a system and methods for training and using a machine learning model including automatically obtaining or rejecting updated training sets and models
US 10748072 B1 describing the use of machine learning model for statistical modeling and forecasting of demand for large inventories

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	
-


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. Spec: [0024]: “receives information about an item- warehouse pair, such as an item in a delivery order and a warehouse at which the order could be fulfilled.”